Citation Nr: 0947771	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-36 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
condition.

5.  Entitlement to an initial compensable rating for skin 
erythema. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to March 1963.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, service connection for a low back 
disorder, and a higher initial evaluation for skin erythema 
are herin REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

A current gastrointestinal disorder did not develop in 
service and is not otherwise causally related to service. 


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
condition are not met.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the claim 
for service connection for a gastrointestinal disorder.  The 
RO issued a VCAA letter in February 2008, prior to the 
appealed December 2008 rating action, providing the Veteran 
with adequate notice of the notice and duty-to-assist 
provisions of the VCAA, and informing him of the information 
and evidence necessary to substantiate his claim for service 
connection for a gastrointestinal condition.  Also by that 
letter, he was told that it was ultimately his responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO did provide Dingess-type notice by the 
February 2008 VCAA letter.  However, to whatever extent such 
notice was inadequate in this case, this failure is in this 
case moot and harmless because the claim for service 
connection for a gastrointestinal condition is herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claim.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertion that his hearing loss was due to service.  The 
Veteran informed of private treatment and provided 
authorization to obtain treatment records.  Indicated records 
were requested, and service, VA, and private treatment 
records were obtained and associated with the claims file.  
The Veteran was duly informed by the including by appealed 
rating, SOC, and SSOC, of the evidence obtained and thus, by 
implication, of the evidence not obtained.  The Veteran did 
not indicate the existence of additional pertinent evidence 
that has not been requested or obtained.  

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two. See 38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the Veteran's service treatment 
records show treatment for gastroenteritis, whereas post-
service records show no gastrointestinal condition for 
decades post service, but rather show treatment post service 
for a hiatal hernia with gastritis, as well as 
diverticulitis.  There is no indication of record of any 
causal association between the acute gastroenteritis in 
service and any post-service a gastrointestinal condition.  
There is also not otherwise any indication of a causal 
association between service and a current gastrointestinal 
condition.  Accordingly, absent any such indication, no 
examination was warranted.  38 C.F.R. § 3.326; McLendon.  
While it is true that the Veteran submitted post-service 
treatment records which he contended show post-service 
continuity, in fact they show no continuity from service, 
because they only showed gastrointestinal conditions in the 
1990s and thereafter, decades after his separation from 
service.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra. 

II.  Claim for Service Connection for a Gastrointestinal 
Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The Board 
recognizes that the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Lay testimony, however, "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  See also Davidson v. Shinseki, 581 F.3d 1313 
(2009)

The Veteran contended in his July 2009 VA Form 9 that he had 
provided proof of continuity of a gastrointestinal disorder.  
It is true that he submitted private medical records from the 
1990s up to recent years showing diagnosis and treatment for 
both hiatal hernia with reflux, and diverticulosis of the 
sigmoid and descending colon.  However, he has not himself 
averred that he had continuity of either gastrointestinal 
disability or symptomatology of any such disability from 
service to the present, and he has not submitted any evidence 
otherwise showing continuity of gastrointestinal disability 
or symptoms thereof from service to the present.  There is 
also no evidence of a chronic gastrointestinal disorder 
developing in service or for years immediately proximate to 
service.  The Veteran's STRs show treatment between November 
and December of 1962 for diagnosed acute gastroenteritis due 
to undetermined organism, but do not show any ongoing 
gastrointestinal condition thereafter.  The service 
separation examination and report of medical history upon 
discharge, both in February 1963, are negative for any 
gastrointestinal condition.  

Accordingly, in the absence of any lay or medical evidence 
supporting development of a chronic gastrointestinal 
abnormality in service, in the absence of any ongoing 
gastrointestinal disorder or gastrointestinal symptoms 
continuing from service to the present, and in the absence of 
any medical evidence causally linking a current 
gastrointestinal disorder to service, the Board finds that 
the weight of the medical evidence is against the claim for 
service connection for a gastrointestinal disorder.  
38 C.F.R. § 3.303.  Because the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert.


ORDER

Service connection for a gastrointestinal disorder is denied. 


REMAND

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
  
The Veteran has reported noise trauma in service including in 
basic training, when transporting missiles, during radar 
shack duties near aircraft, from motor pool noise, and from 
cooking-related noise.  While his military occupational 
specialty (MOS) was that of cook, the Veteran did qualify in 
use of the rifle, carbine, and missile, and must have been 
exposed to some noise also as associated with that training.  

The STRs do not show complaints or treatment for hearing 
loss.  His service entrance examination in March 1960 showed 
no hearing loss, with only whispered and spoken voice testing  
showing 15/15 hearing in each ear.  The Veteran's service 
separation examination in February 1963 is presumed to have 
been conducted in ASA units, and thus conversion to ISO 
(ANSI) units results in higher hearing loss readings.  On the 
authorized audiological evaluation at that separation 
examination, pure tone thresholds (in ISO units), in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
25
20
20
-
15
20
LEFT
25
20
20
-
15
20

Thus, pursuant to Hensley, some degree of hearing loss at the 
500 dB level in each ear was indicated upon service 
separation.  There is no record of tinnitus in the service 
treatment or examination records.  

At a February 2006 VA audiology examination for compensation 
purposes, the Veteran complained of current hearing loss in 
both ears.  He reported also having very little tinnitus in 
each ear, which he said was present periodically once per 
month or once every six weeks and lasted less than half an 
hour, and which was insufficient to annoy him.  He provided a 
history of hearing loss in the 1960s beginning after service, 
and of tinnitus first noted in 1968 when his employer was 
talking to him but he could not hear due to a noise in his 
ear.  

The Veteran provided a service history at the February 2006 
examination, informing of work transporting missiles for 
three months, work in a radar shack for six months, work in a 
motor pool for two years, and work as a cook during the 
balance of his service.  He reported being exposed to rifle 
noise in basic training with no hearing protection used.

The Veteran also then provided a post-service history of 
working for a year on a farm, for fifteen years as a 
telephone lineman and installer, for 10 years as a 
recreational vehicle repairman, for two years working for U-
Haul as a repairman, and for 20 years as a truck driver.  He 
also reported belonging to a gun club and target shooting 
recreationally, firing approximately 300 rounds per month.  
He reported not having hunted since the age of 23.  

Upon that February 2006 audiology examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
20
25
75
75
80
64
LEFT
30
20
40
70
80
53

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 92 percent in the left ear.  
The examiner assessed mild sloping to profound sensorineural 
hearing loss for each ear.  The examiner provided no opinion 
regarding etiology related to service.  

It is notable that findings at the February 2006 examination 
showed primarily high frequency hearing loss, with hearing 
shown as little changed, and in fact slightly better in the 
right ear, than that reported (based on conversion to ASA 
units) upon the February 1963 service separation examination.  

The Veteran was afforded an additional VA audiology 
examination in February 2009, but that examiner failed to 
find the Veteran's service separation examination in his 
review of the claims file, and accordingly was not informed 
of the Veteran's readings at that time showing some degree of 
hearing loss in each ear at 500 dB.  At the February 2009 VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
45
65
70
75
75
71
LEFT
30
20
30
65
75
48

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted the Veteran's report of significant noise 
exposure firing small arms in the military.  The examiner 
also noted a history of exposure to noise of heavy equipment 
when working installing lines for the telephone company for 
15 years after service, as well as noise exposure during the 
his regular shooting of pistols at his gun club.  The 
examiner assessed right mild moderate to severe sensorineural 
hearing impairment, and left normal to severe sensorineural 
hearing impairment.  The examiner assessed that it is not at 
least as likely as not that the Veteran's tinnitus and 
hearing loss were caused by noise exposure in service.  The 
examiner explained that the Veteran's greater right ear 
hearing impairment, including increased impairment from 2006 
to 2009, is consistent with right-handed power tool use and 
right-handed pistol firing.  

The Board finds the February 2009 audiology examination to be 
inadequate for rating purposes, because the examiner did not 
review, and hence failed to consider, the Veteran's February 
1963 service separation examination report.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Addendum opinions 
should thus be sought from the March 2009 VA examiner, 
reflecting consideration of the separation examination 
findings as well as all other evidence of record.  

Regarding the Veteran's low back claim, VA provided the 
Veteran a VA back examination in February 2009, specifically 
for the purpose of assessing the nature and etiology of his 
claimed low back disorder.  However, the examiner initially 
made no statement addressing etiology as related to service.  
The examiner produced an addendum opinion in April 2009, but 
stated then that he could not provide an etiology opinion 
based on the record because to do so would amount to 
"resorting to mere speculation."  Similarly, upon 
conducting a clinical examination of him, the designated VA 
examiner concluded that he simply was unable to formulate an 
opinion as to the etiology of the Veteran's bilateral hearing 
loss "without resort to mere speculation."

Medical statements which that are, for all intents and 
purposes, inconclusive as to the origin of a disorder cannot 
be employed as suggestive of a linkage between the disorder 
and the Veteran's military service.  See Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  Rather, opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation.  See 
generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty); see also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
how the conclusions were reached from the data.  See Nieves-
Rodriguez v. Peake, No. 06- 312 (U.S. Vet. App. Dec. 1, 
2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A] medical opinion . . . must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.").  Here, the examiner both failed to 
provide an opinion and failed to provide any clear 
explanation for failing to do so.  Therefore, the file should 
be returned to the examiner, for a better opinion, or upon 
failure of that effort, another examination must be 
conducted.  

The Veteran was afforded a VA examination in November 2008 to 
address his service-connected skin erythema.  The examiner 
found minimal current disability, covering only one percent 
of total skin area and less than one-half of one percent of 
exposed skin.  These figures are relevant because skin 
conditions may be rated based on percentage of skin or 
exposed skin affected.  See, e.g., 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009) (code for eczema).  The Veteran 
in his February 2009 notice of disagreement contended that he 
had not understood the examiner's questions, and, in effect, 
that the February 2009 examination was inadequate because his 
skin condition produces frequent flare-ups with coverage over 
20 percent of his body, which periods of increased severity 
the examination report did not reflect.  To assist the 
Veteran in his claim, a further  examination should be 
undertaken, preferably during a period of flare-up of the 
erythema, to best ascertain whether a compensable rating may 
be warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
inform of any additional pertinent 
treatments or examinations that are not 
reflected in the claims file.  With the 
Veteran's assistance, obtain these and 
associate them with the claims file.  

2.  Thereafter, the examiner who conducted 
the February 2009 hearing loss examination 
should be asked to provide addendum 
opinions.  The claims folder must be made 
available to the examiner for review.  The 
examiner should do the following: 

a.  The examiner should review the claims 
file including in particular the service 
separation examination in March 1963, with 
its hearing acuity findings, including 
based on conversion from ASA to ISO units.  
(The folder with the original service 
treatment records file contains that 
examination report, whereas the folder 
with copies of service treatment records 
does not.)  The examiner is to note in 
this regard that, based on that units 
conversion, the Veteran showed threshold 
hearing of 25 decibels in each ear at 500 
Hz, and thereby then met that criterion 
for a showing of some degree of hearing 
loss at that level, under Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The 
examiner should also note prior findings 
including upon VA examinations for 
compensation purposes in February 2006 and 
February 2009.

b.  Separately for both bilateral hearing 
loss and tinnitus, the examiner should 
opine whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the disorder originated 
in or is causally related to service; or 
whether such origin or causation is 
unlikely (i.e., less than a 50-50 degree 
of probability).  

c.  In providing the above opinions, it is 
essential that the examiner review past 
and current lay statements by the Veteran, 
and consider both documented evidence of 
any history of disorder, and the absence 
of any such history over any relevant time 
periods.  The examiner should also 
consider other factors which may affect a 
determination of etiology as related to 
service.  

d.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

e.  Any opinion provided must include a 
medical analysis, with discussion of 
specific evidence of record.  If any 
questions cannot be answered without 
resorting to pure speculation, the 
examiner must provide a complete 
explanation why those questions cannot be 
answered.  

3.  Also after completion of instruction 1, 
the examiner who conducted the February 2009 
spine examination, and provided an April 
2009 addendum, should be asked to provide a 
further addendum opinion.  The claims folder 
must be made available to the examiner for 
review.  The examiner should do the 
following: 

a.  The examiner should note that any 
opinion provided must include a medical 
analysis, with discussion of specific 
evidence of record.  If any questions 
cannot be answered without resorting to 
pure speculation, the examiner must 
provide a complete explanation why those 
questions cannot be answered.  The 
examiner's opinions provided in April 
2009, while suggestive of the absence of 
an association between current back 
disorder and service, provided no useful 
explicit opinion.  The examiner's opinion 
that an association cannot be found 
without resorting to speculation does not 
answer the required questions.  

If the examiner can state that the weight 
of the evidence is against a current low 
back disorder having developed in service 
or otherwise being causally related to 
service, he should so state.  
Alternatively, if the can state that the 
weight of the evidence favors a causal 
link between service and a current low 
back disorder, or if the evidence for and 
against such an association is in 
equipoise (at-least-as-likely-as-not), the 
examiner should so state.  

b.  Any opinion provided must include a 
medical analysis, with discussion of 
specific evidence of record.  If any 
questions cannot be answered without 
resorting to pure speculation, the 
examiner must provide a complete 
explanation why those questions cannot be 
answered.  Absence of any explanation 
necessitates a requested further opinion 
in this case.

4.  If the above opinions cannot be obtained 
from the prior examiners, then new 
examination(s) should be afforded to the 
Veteran to address the as-yet-unaddressed 
medical questions in these remand 
instructions.  

5.  Also after completion of instruction 1, 
the RO should afford the Veteran an 
additional VA dermatology examination for 
compensation purposes, and should endeavor, 
with the Veteran's cooperation, to schedule 
the examination when the Veteran has an 
exacerbation and/or flare-up of his service-
connected skin erythema.  The nature and 
extent of the skin erythema should be 
addressed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed, and color photographs should be 
taken. Any indicated consultations should 
also be scheduled.  The examiner should do 
the following:

a.  Identify the manifestations of the 
Veteran's skin erythema and distinguish 
them from any other skin disorder found.

b.  Identify all areas of the body 
affected by the Veteran's skin erythema 
and report the percentage of the entire 
body affected, as well as the percentage 
of the exposed areas of the body affected.  
The examiner is advised, in that regard, 
that the Veteran has contended that during 
frequent periods of exacerbation of his 
skin erythema the condition covers 20 
percent of his body.  The examiner should 
specifically address this contention by 
the Veteran, to include any support or 
contradiction of the contention by 
objective evidence.


c.  Answer the following:

(1)  How frequent are greater or less 
severe episodes of the skin erythema? 
What evidentiary support is relied 
upon for this opinion?
 
(2)  Has the skin erythema required 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immuno-suppressive drugs, 
during the prior 12- month period?

(3) Has the skin erythema caused 
visible or palpable tissue loss and 
either gross distortion of asymmetry 
of one, two, three, or more features 
of paired sets of features (nose, 
chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, or 
lips?

(4) If the skin erythema affects the 
Veteran's head, face, or neck, the 
examiner should also report the 
following:

(i) Whether or not the skin 
erythema is associated with 
attachment to or damage to any 
underlying structures;

(ii) Whether or not there is 
visible palpable tissue loss;

(iii) Whether or not the surface 
contour of the affected area(s) 
is elevated or depressed on 
palpation;

(iv) Whether or not, the skin is 
hypo- or hyper-pigmented in an 
area exceeding six square inches 
(39 sq. cm.);

(v) Whether or not the skin 
texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in 
an area exceeding six square 
inches (39 sq. cm.);

(vi) Whether or not there is 
underlying soft tissue missing 
in an area exceeding six square 
inches (39 sq. cm.);

(vii) Whether or not the skin is 
indurated and inflexible in an 
area exceeding six square inches 
(39 sq. cm.);

(viii) Whether or not there is a 
scar 5 or more inches (13 or 
more cm.) in length; and/or

(ix) Whether or not there is a 
scar at least one-quarter inch 
(0.6 cm.) wide at its widest 
part.

(5) If the Veteran's a skin erythema 
affects areas other than his head 
face or neck, the examiner must 
report whether or not there is 
underlying soft tissue damage or 
whether or not the skin erythema 
causes limited motion.

(6) If there is underlying soft 
tissue damage or associated 
limitation of motion, the examiner 
must report the size of the affected 
area or areas, e.g., an area or areas 
exceeding 144 square inches (929 sq. 
cm.); or, an area or areas exceeding 
72 square inches (465 sq. cm.).

d.  The opinions provided must be 
reconciled with the findings of the 
November 2008 VA dermatology examination.

e.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some questions 
cannot be answered, the examiner must 
provide a complete explanation why this is 
so.  
 
6.  Thereafter, the RO/AMC should 
readjudicate the remanded claim de novo.  If 
all the benefits sought are not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


